DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on  11/05/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jennifer Pitrak McDonald/             Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         



Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 11/05/2021, with respect to claims 1, 4-5, 8-17, 19, 21 and 23-24 have been fully considered and are persuasive.  The 35 USC 103 of claims 1, 4-5, 8-17, 19, 21 and 23-24 has been withdrawn. The Applicant argues that Poirier fails to disclose or suggest positioning the sensor in the pulmonary artery to be used to control the operation of a left ventricular assist device. This argument is convincing. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20100222632A1 granted to Poirier et al. in view of EP3213781A1 granted to Ochsner et al. and in further view of US Pat Pub No 20080097226 granted to McConnell. See details below.
Applicant’s amendments regarding claim 1 is considered sufficient to overcome the 112(b) rejection. Therefore, the 112(b) rejection of claim 1 is withdrawn.
Claim 7 is cancelled. All previous rejection and objections of claim 7 is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-17, 19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20100222632 granted to Poirier et al. (hereinafter “Poirier” – cited in previous action) EP3213781A1 granted to Ochsner et al. (hereinafter “Ochsner”) in further view of US Pat Pub No 20080097226 granted to McConnell.
Regarding claim 1, Poirier teaches a method (e.g. para 0007, 0015 “method[s] related to regulating the speed of a blood pump implanted in an individual, as well as materials and methods for chronically monitoring pressure and/or blood flow in a subject having an implanted blood pump”) of controlling operation of a left ventricular assist device (LVAD) to reduce risk of right heart failure (RHF) in a patient following implantation of the LVAD (e.g. para 0006, 0015 “blood pump having an inflow conduit for receiving blood from a left ventricle of a heart” and para 0051 “a blood pump system can include a blood pump having an inflow conduit for receiving blood from a heart (e.g., from the left ventricle or the right ventricle) and an outflow conduit for returning blood to a circulatory system (e.g., via the aorta) or to the pulmonary circulation”; it is noted that providing LVAD would reduce risk of RHF), the method comprising: controlling operation of the LVAD that is implanted in a patient to pump blood from the patient's left ventricle to the patient's aorta (e.g. para 0015 “Inflow conduit 60 can be configured to receive blood from the heart of a patient […] from the left ventricle for a pump providing support for the systemic circulation… while outflow conduit 70 can be configured to return blood to the circulatory system of the patient […] via the aorta)”, para 0017); 
measuring [pulmonary artery (PA) pressures] (e.g. para 0055) of the patient including during the operation of the LVAD (e.g. para 0016); compute an estimated parameter value; (e.g. para 0016 “approximation of arterial pressure”) determining a deviation between the estimated parameter value and an ideal parameter value (e.g. para 0018, fig. 2); and controlling operation of the LVAD to adjust at least one operating parameter of the LVAD based on the deviation between the estimated parameter value and the ideal parameter value so as to reduce risk of RHF in the patient (e.g. para 0017 “The controller, in turn, can send a signal to the pump such that the speed of the pump is adjusted (e.g., increased or decreased) depending on the blood pressure at the inflow conduit, the outflow conduit, or both.”), para 0055 “a controller can adjust conduit pressure by a adding or subtracting pre-determined amount”), 
Poirier teaches collecting data from the sensor during the operation of the pump (from left ventricle to the aorta) to control the operation of the pump (para 0018) but fails to disclose placing the sensor on the pulmonary artery during the operation of pumping from left ventricle to the aorta. 
Ochsner teaches a similar left ventricle assist device (para 0014, 0021, 0051) which serves to guide blood from the inside of the left ventricle 20 to the blood pump 10…The outlet cannula 12 serves to guide the blood from the blood pump 10 back to the patient's circulatory system. To this end, the outlet cannula 12 is inserted into the aorta 3 of the patient (par a0053-0055) having a controller for controlling the operation of a blood pump (para 0056) by adjusting the controlling parameters based on a sensor placed on the pulmonary artery (para 0016) which provides a more reliable and robust operation of the blood pump than compared to the pressure sensor positioned in the left ventricle (para 0016). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Poirier with the teachings of Ochsner to position the sensor in the pulmonary artery which provides the predictable result of generating a more reliable and robust operation of the blood pump. 
Poirier as modified by Ochsner provides the limitations above but fails to disclose determining a regression model  for the PA pressures of the patient.  
McConnell teaches a similar ventricular assist device and means to control the assist device (e.g. abstract, paras 0024-0026). McConnell teaches that it is known to provide a model such as a regression model to estimate work calculated from the pressure signal […] which would be used to control the operation of the ventricular assist device (VAD) (e.g. paras 0024-0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Poirier with the teachings of McConnell to provide a model that would provide means to estimate work (pressures) to be used by the controller which provides the predictable result of providing controlling operation of the VAD (e.g. para 0024-0026). 

Regarding claim 8, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein the PA pressures of the patient are measured only during a transient period of time following implantation of the LVAD (e.g. para 0050-0055 “pulmonary artery pressure and/or central venous pressure (CVP) can be monitored at each level to ascertain that it has not decreased appreciably or that right ventricular pressure end diastolic pressure has not risen appreciably”).  

Regarding claim 9, modified Poirier renders the method of claim 8 obvious as recited hereinabove, Poirier discloses wherein the transient period of time lasts for less than about 20 days following implantation of thIt is understood that the system would be used at least one day which falls within the “transient period” as described above).  

Regarding claim 10, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein determining the deviation between the estimated parameter value and the ideal parameter value comprises computing a deviation between an estimated steady state PA pressure of the patient and an ideal steady state PA pressure for the patient (e.g. para 0018 discussing detecting pressure and comparing it to a threshold (a lower and an upper threshold) to adjust the speed of the pump)..

Regarding claim 11, modified Poirier renders the method of claim 10 obvious as recited hereinabove, Poirier discloses wherein the controlling operation of the LVAD to adjust at least one operating parameter of the LVAD comprises increasing a flow rate of the LVAD in response to the estimated steady state PA pressure of the patient being greater than the ideal steady state PA pressure for the patient by at least an upper threshold pressure deviation value (e.g. fig. 2).  

Regarding claim 12, modified Poirier renders the method of claim 10 obvious as recited hereinabove, Poirier discloses the controlling operation of the LVAD to adjust at least one operating parameter of the LVAD comprises decreasing a flow rate of the LVAD in response to the estimated steady state PA pressure of the patient being less than the ideal steady state PA pressure for the patient by at least a lower threshold pressure deviation value  (e.g. fig. 2).  
  
Regarding claim 13, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein the controlling operation of the LVAD to adjust at least one operating parameter of the LVAD comprises adjusting at least one of a flow rate of the LVAD, a pump speed of the LVAD, or a pumping operation mode of the LVAD  (e.g. fig. 2).  

Regarding claim 14, modified Poirier renders the method of claim 13 obvious as recited hereinabove, Poirier discloses wherein the controlling operation of the LVAD to adjust at least one operating parameter of the LVAD comprises adjusting the pumping operation mode of the LVAD

Regarding claim 15, modified Poirier renders the method of claim 1 obvious as recited hereinabove, McConnell teaches wherein the regression model is defined by: p(t) = p + e-t(po - pm), wherein: p (t) are the measured PA pressures of the patient; po is estimated baseline PA pressure prior to implantion of th

Regarding claim 16, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein the measured PA pressures of the patient are wirelessly transmitted by pressure sensor implanted within the pulmonary artery or an interrogation unit associated

Regarding claim 17, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses further comprising determining a responsiveness of the patient to th

Regarding claim 19, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein each of the estimated parameter value and the ideal parameter value comprise a respective time parameter valu

Regarding claim 21, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses 2 wherein at least one of an external heart blood pump controller, an implantable heart blood pump controller, or an external computing devic

 
Regarding claim 23, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses wherein the controlling of the LVAD to adjust the at least one operating parameter of the LVAD stabilizes PA
 
Regarding claim 24, modified Poirier renders the method of claim 1 obvious as recited hereinabove, Poirier discloses further comprising outputting at least one of a visual, audio, or haptic alert prior to the controlling of the LVAD to adjust the at least one operation parameter of the LVAD (e.g. para 0053).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Poirier as applied to claims 1, 8-17, 19, 21, 23-24 above, and further in view of Non-Patent Literature titled “How to Better Evaluate the Goodness-of-Fit of Regressions” to Zavarella.
Regarding claim 4, modified Poirier renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose further comprising determining a goodness of fit of the regression model the PA pressures of the patient prior to determining the deviation between the estimated parameter value and the ideal parameter value.  However, as Zavarella shows, it is known to provide for evaluating the performances of the developed model and the predicted parameters estimated based on the regression model. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Poirier to provide for evaluating the performance of the developed model. 

Regarding claim 5, modified Poirier as further modified by Zavarella renders the method of claim 4 obvious as recited hereinabove, Poirier discloses further comprising

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792